 JACK COOPER TRANSPORT CO. 659Jack Cooper Transport Co., Inc. and General Driv-ers, Warehousemen and Helpers, Local Union 89, a/w International Brotherhood of Teamsters. Case 26ŒCAŒ19350 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On May 8, 2002, Administrative Law Judge Keltner W. Locke issued the attached bench decision.  The Re-spondent filed exceptions and a supporting brief and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1The judge found that the Respondent violated Section 8(a)(5) and (1) by refusing to supply information re-quested by Local 89.  He based his finding on Local 89™s shared interest with the other local unions covered by a multiemployer bargaining agreement in making sure that the employers covered by the agreement followed its terms.  We affirm the judge™s finding of the 8(a)(5) and (1) violations, but only for the reasons set forth below. The Respondent is a member of a multiemployer committee called the National Automobile Transporters Labor Division Negotiating Committee.  Local 89, and numerous other local unions make up the Teamsters Na-tional Transporters Industry Negotiating Committee.  Through these two committees, the Respondent and Lo-cal 89 are among the signatories/parties to a collective-bargaining agreement.  The most recent agreement was effective from June 1, 1999, to May 31, 2003. On August 4, 1999, the Respondent™s president, Rudy Cleveland, told Frederick Zuckerman, then assistant to the president, and now president, of Local 89, that the Respondent had a ﬁcompetitive agreementﬂ that allowed it to use its Dallas/Forth Worth, Texas drivers to trans-port Corvettes from the General Motors plant in Bowling Green, Kentucky.2 Cleveland™s statement led Zuckerman, who was not aware that the Union had authorized a com-petitive agreement, to suspect that the Respondent was                                                                                                                      1 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 2 Cleveland™s remark to Zuckerman occurred when the two men were serving on a committee hearing a grievance that did not involve either the Respondent or Local 89.  operating under a defunct competitive agreement.3  Therefore, on August 6, Zuckerman sent a letter to the Respondent notifying it of a grievance concerning the matter and making an information request for, inter alia, copies of any competitive agreement that the Respondent had entered into that affected movement of traffic from Bowling Green, Kentucky.  The Respondent refused to supply the requested information. In agreeing with the judge that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to supply the requested information, we rely solely on the specific evidence establishing that Local 89 had reason to believe that the Respondent was operating within Local 89™s ju-risdiction on a ﬁdefunctﬂ competitive agreement and in a manner that directly affected the employees represented by Local 89. (As noted, a competitive agreement would enable the Respondent to undercut what Local 89 mem-bers were paid for hauling cars from General Motors.)  In these circumstances, the requested information was rele-vant and necessary to Local 89™s interest in policing the Respondent™s compliance with the terms of the collective-bargaining agreement.  Crowley Marine Services, 329 NLRB 1054, 1060 (1999), enfd. 234 F.3d 1295 (D.C. Cir. 2000).4  Accordingly, the Respondent had an obligation to supply the requested information and its refusal to do so violated Section 8(a)(5) and (1) of the Act. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Jack Cooper Transport Co., Inc., Kansas City, Missouri, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraphs 2(b) and (c): ﬁ(b) Within 14 days after service by the Region, post at its office and place of business in Kansas City, Missouri  3 Local 89™s jurisdiction encompasses the Bowling Green, Kentucky area, and it represents drivers who also haul cars from the same General Motors plant. Competitive agreements, authorized by art. 22 of the collective-bargaining agreement, allow an employer to pay its drivers based in another area less than the standard wage rate that the local unionized drivers would receive. In this case, under a competitive agreement, the Respondent could pay its drivers from Dallas/Forth Worth less than the standard rate that the members of Local 89 would receive in Bowling Green, Kentucky, for hauling vehicles from the General Motors plant.  In order to utilize the competitive agreement clause for this purpose, the employer would have to receive permission from the local union in the area.  Further, if the competitive agreement was not used within a cer-tain time, it became void or ﬁdefunct.ﬂ 4 See also Daimler Chrysler Corp., 331 NLRB 1324 (2000), enfd. 288 F.3d 434 (D.C. Cir. 2002) (employer™s duty to bargain includes, inter alia, providing information that a union needs for the processing of grievance and the investigation of potential grievances).  340 NLRB No. 78  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660 copies of the attached no
tice marked ﬁAppendix B.ﬂ
3  Copies of the notice, on forms provided by the Regional 
Director for Region 26, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since August 6, 1999. 
ﬁ(c) Within 21 days after 
service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.ﬂ 
 Michael W. Jeannette, Esq., 
for the General Counsel. 
Loyd E. Owen Jr., Esq. (Lathrop & Gage, P.C.), 
of Kansas City, Missouri, for the Respondent. 
James F. Wallington, Esq. 
(Baptiste & Wilder, P.C.),
 of Wash-
ington, D.C., for the Charging Party. 
BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administrative Law Judge.  I heard 
this case on April 8, 2002, in Na
shville, Tennessee.  After the 
parties rested, I heard oral argument, and on April 10, 2002, 
issued a bench decision pursuant to Section 102.35(a)(1) of the 
Board™s Rules and Regulations, setting forth findings of fact 
and conclusions of law.  In accordance with Section 102.45 of 
the Rules and Regulations, I certify the accuracy of, and attach 
as ﬁAppendix A,ﬂ the portion of th
e transcript containing this 
decision.
1  The conclusions of law,
 remedy, Order, and notice 
are set forth below. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act, including posting the notice to em-
ployees attached as ﬁAppendix B.ﬂ 
Respondent must provide the Charging Party with the infor-
mation sought in its August 6, 1999 request.  Contrary to Re-
spondent™s argument at hearing, I conclude that such a remedy 

is not unduly burdensome. 
                                                          
 1 The bench decision appears in uncorrected form at pages 208 
through 226 of the transcript [omitted from publication].  The final 
version, after correction of oral and tr
anscriptional errors, is attached as Appendix A to this Certification. 
Respondent asserts that it shoul
d be required to provide in-
formation only to the local unions 
which play a direct role in 
representing its employees, but that it has no duty to provide 
information to the numerous other 
local unions which, together 
with their bargaining committee, comprise the exclusive bar-
gaining representative.  Respondent argues that ordering it to 
provide information whenever requested by 
any of these many 
local unions could greatly 
increase its staff™s work. 
This argument ignores a fundame
ntal element which must be 
present to establish that an em
ployer has a duty to provide in-
formation:  The information so
ught must be relevant to the 
union™s function as collective-bargaining representative, and 

must be necessary to the performance of this function.  In 
many, perhaps most cases, information in the Respondent™s 
possession will not be relevant to the functions of one of the 
ﬁdistantﬂ local unions which are not directly involved with 
Respondent™s employees. 
In the present case, however, the information sought con-
cerned an arrangement, ostensibly sanctioned by the collective-
bargaining agreement, which had a direct impact on the em-
ployees customarily represented by the Charging Party.  Under 
this arrangement, when Respondent™s employees were perform-
ing certain work in Local 89™s geographical area, these work-
ers, based in another State, would receive lower wages than 
local employers had to pay empl
oyees represented by Local 89. 
Because this ﬁcompetitiveﬂ arrangementŠa dispensation 
from the strictures of the collective-bargaining agreementŠ
could hurt the employees represented by Local 89, that local 
union had a significant interest in making sure that the dispensa-
tion was legitimate.  Local 89 had an immediate need to find 
out, for example, whether the ﬁcompetitiveﬂ arrangement really 
complied with all terms of the collective-bargaining agreement, 
and whether the arrangement remained current or had expired. 
Local 89™s interest in assuring compliance with the collective-
bargaining agreementŠand with 
the procedures established 
pursuant to that agreementŠwas fu
lly consistent with the inter-
ests of the Union as a whole.  
The Union, and all of its constitu-
ent local unions, shared an interest in making sure that employ-
ers followed the terms of the agreement.  Implicitly, it acted 
with the authority of the Union when it requested that Respon-
dent provide the information described in its August 6, 1999 
letter.  The information it sought
 clearly was relevant to deter-
mine whether the collective-bargaining agreement was being 
followed or ignored, and was necessary for this purpose. 
The bargaining relationship in 
this case is unusual:  Numer-
ous local unions and their negotiating committee constitute a 
single ﬁlabor organizationﬂ whic
h is the exclusive bargaining 
representative.  This relationship may appear cumbersome to the 
Respondent, but Respondent agreed to it.  By signing the collec-
tive-bargaining agreement, Respondent recognized the union 
defined in that contract, and in doing so, Respondent assumed 
certain legal obligations.  The 
remedy ordered below simply 
requires Respondent to fulfill its obligations to the union it rec-
ognized.  JACK COOPER TRANSPORT CO. 661CONCLUSIONS OF LAW 
1. The Respondent, Jack Cooper 
Transport Co., Inc., is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Charging Party, General Drivers, Warehousemen and 
Helpers, Local Union 89, affiliated with International Brother-
hood of Teamsters, is a labor organization within the meaning of Section 2(5) of the Act. 
3. Local unions covered by th
e National Master Automobile 
Transporters Agreement, together with the Teamsters National 

Automobile Transporters Industry Negotiating Committee, 
constitute a labor organization within the meaning of Section 

2(5) of the Act. 
4. The following unit constitutes an appropriate unit for col-
lective bargaining within the m
eaning of Section 9(b) of the Act:  ﬁAll employees covered by the National Master Automo-

bile Transporters Agreement.ﬂ 
5. Since May 22, 1995, the labo
r organization described in 
paragraph 3, above, has been and is the exclusive collective-
bargaining representative, within 
the meaning of Section 9(a) of 
the Act, of the unit described in paragraph 4, above. 
6. On August 6, 1999, the Charging Party, as a constituent 
part of the labor organization described in paragraph 3, above, 

requested that the Respondent pr
ovide certain information rele-
vant to, and necessary for the Union to perform its functions as 
collective-bargaining representative. 
7. Since August 6, 1999, Respondent has failed and refused 
to provide the information described above in paragraph 6. 
8. By the actions described above in paragraph 7, Respon-
dent failed and refused to bargaining in good faith with the 
exclusive representative of certain of its employees, and 
thereby violated Section 8(a)(5) and (1) of the Act. 
9. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
On the findings of fact and conclusions of law and on the en-
tire record in this case, I issue the following recommended
2ORDER The Respondent, Jack Cooper Tr
ansport Co., Inc., Kansas 
City, Missouri, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from  
(a) Refusing to provide the Union with requested informa-tion relevant to the Union™s proper performance of its collec-

tive-bargaining duties as the exclusive representative of an 
appropriate unit of the 
Respondent™s employees. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, these findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board, and all objections to them sh
all be deemed waived for all pur-
poses. 
(a) Furnish to the Union in a timely fashion the information 
requested by the Union which Respondent has unlawfully re-
fused to provide as determined in this decision. 
(b) Post at its office and place of business in Kansas City, 
Missouri, and at all other places where notices customarily are 
posted, copies of the attached notice marked ﬁAppendix B.ﬂ
3  Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 26, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees customarily are posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by any other material. 
(c) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 

to comply. 
APPENDIX A 
This is a bench decision in the case of Jack Cooper Transport 
Co., Inc., which I will call th
e ﬁRespondent,ﬂ and General 
Drivers, Warehousemen and Helpers, Local Union 89, affili-
ated with International Brotherh
ood of Teamsters, which, I will call the ﬁCharging Party.ﬂ  Th
e case number is 26ŒCAŒ19350. 
The General Counsel has alleged that Respondent violated 
Section 8(a)(5) and (1) of the Act by failing and refusing to 
provide information, requested by the Union, which was rele-
vant and necessary for the Uni
on to perform its bargaining 
obligations.  I find that Responden
t violated the Act as alleged. 
Procedural History This case began on September 13, 1999, when the Charging 
Party filed its initial charge in this proceeding.  The Charging 
Party amended this char
ge on October 30, 2000. 
After investigation of the charge, the Regional Director of 
Region 26 of the National Labor Relations Board issued a Com-
plaint and Notice of Hearing.  In issuing this complaint, the 
Regional Director acted on behalf of the General Counsel of the 
Board, whom I will refer to as 
the ﬁGeneral Counselﬂ or as the 
ﬁgovernment.ﬂ  On August 2, 2001, the Regional Director issued 

an Amended Complaint and Notice of Hearing, which I will call 
the ﬁComplaint.ﬂ  Respondent filed a timely Answer. 
On April 8, 2002, a hearing on the Complaint opened before 
me in Nashville, Tennessee.  The 
parties presented evidence and oral argument.  Additionally, 
counsel for the General Counsel 
and for Respondent filed legal 
memoranda, which I have con-
sidered. Today, April 10, 2002, I am issuing this bench decision pur-
suant to Section 102.35(a)(10) and Section 102.45 of the 
Board™s Rules and Regulations. 
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662 Admitted Allegations 
In its Answer, Respondent admitt
ed certain allegations raised 
by the Complaint.  Based on these admissions, I find that the 
government has proven the allega
tions set forth in Complaint 
paragraphs 1(a), 1(b), 3(a), 3(b), 4, 5(a), 5(b), and 6.  Addition-
ally, I find that the General Co
unsel has proven the material 
allegations set forth in 
Complaint paragraph 2. 
More specifically, I find that
 the General Counsel has estab-
lished that the Charging Party 
filed the charge and amended 
charge as alleged.  Further, 
I find that Respondent is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6) and (7) of the Act and that its president, Rudy Cleve-
land and its vice president of la
bor relations, Joe L. Citarello, 
are its supervisors and agents within the meaning of Sections 
2(11) and 2(13) of the Act. 
Complaint paragraph 5(a) alleges that the Charging Party is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.  Respondent has admitted 
this allegation and I so find. 
Complaint paragraph 5(b) alleges that all local unions party 
to the agreement described in Complaint paragraph 7(a) are ﬁa 
labor organizationﬂ within the m
eaning of Section 2(5) of the Act.  The use of the singular, ﬁa labor organization,ﬂ rather than 
the plural ﬁlabor organizations,ﬂ conveys the sense that to-
gether, the various local unions constitutes a single body meet-
ing the statutory definition.  
Based on the admission in Respon-
dent™s Answer, and the record as 
a whole, I find this to be the 
case. 
Section 2(5) of the Act defines 
the term ﬁlabor organizationﬂ 
to mean ﬁany organization of any kind, or any agency or em-
ployee representation committee or plan, in which employees 
participate and which exists for th
e purpose, in whole or in part, 
of dealing with employers concerning grievances, labor dis-
putes, wages, rates  of pay, hours of employment, or conditions 
of work.ﬂ  Collectively, as well as individually, the local unions 
described in Complaint paragrap
h 5(b) meet that definition. 
Undisputed Facts 
At hearing, the parties entered 
into a number of stipulations 
and most of the relevant facts are undisputed.  A number of 
employers, including Respondent, transport new cars from 
automobile assembly plants to car dealers.  Some of these em-
ployers have formed a committee to negotiate collective-
bargaining agreements with a committee representing various 
locals of the Internationa
l Brotherhood of Teamsters. 
The employers™ committee is called the ﬁNational Automo-
bile Transporters Labor Division Negotiating Committee.ﬂ  For 
simplicity, I will refer to it simply as the ﬁemployers™ commit-
tee.ﬂ 
The committee which represents the local unions is called 
the ﬁTeamsters National Autom
obile Transporters Industry 
Negotiating Committee.ﬂ  I will call it simply the ﬁlocal unions™ 

committee.ﬂ  It should be noted that this committee represents 
only local unions.  Although these 
local unions are all affiliated 
with the International Brotherhood of Teamsters, Chauffeurs, 

Warehousemen and Helpers of Am
erica, the International Un-ion itself is not a party to the negotiations. 
The employers™ committee and the local unions™ committee 
have negotiated a number of coll
ective-bargaining agreements 
binding on the employers and the local unions.  The current 
agreement took effect June 1, 1999 and will continue in effect 
through May 31, 2003.  Respondent entered into this collective-
bargaining agreement and also was a signatory to its predeces-
sor. 
These contracts establish that
 Respondent delegated its bar-
gaining rights to the employers™ committee, which in turn 
reached agreement with the local unions™ committee.  However, 
the contracts do not reveal how the Respondent™s bargaining 
obligation originated.  Neither does any other evidence in the 
record.  We do not know when Respondent™s employees se-
lected a union.  Also, we do not know which local union these 
employees chose to represent them. 
The record does indicate that in resolving its employees™ 
grievances, Respondent now deal
s with Teamsters Local 745.  
Previously, it dealt with Teamsters Local 47, which became 
Local 745 after it merged with a
nother local union.  The record 
further reveals that the Charging Party, Teamsters Local 89, 
does not get involved in repr
esenting Respondent™s employees 
at grievance meetings. 
The Charging Party™s president, Frederick Zuckerman, testi-
fied that his local does not notif
y the Respondent when there is 
a change of local union officers, because no members of his 
local work for Respondent.  Zuckerman also testified that he 
could not remember any time his Local 89 received dues 
checkoff money from any of Res
pondent™s employees.  Based 
on Zuckerman™s testimony and the record as a whole, I find that 
Local 89 plays no part in repr
esenting Respondent™s employees 
in grievance proceedings, a function performed by Teamsters 

Local 745. 
Further, I conclude that Res
pondent™s relationship with the 
Charging Party arises solely be
cause at some point, Respondent 
chose to delegate its bargaining authority to the multiemployer 

group represented by the employers™ committee.  In one sense, 
Respondent™s relationship with 
the employers™ committee is 
analogous to the Charging Party™
s relationship to the local un-
ions™ committee.  Just as Responde
nt is one of the constituents 
represented by the employers™ committee, the Charging Party is 
one of the constituents represented by the local unions™ com-
mittee. 
The two committees have agreed upon a rather intricate 
grievance resolution process, which is described at length in the 
collective-bargaining agreement.  Under this contractual proce-
dure, representatives of various employers and representatives 
of various local unions form committees to hear and resolve 
grievances. 
To avoid the possibility of bias, a particular employer repre-
sentative will not sit on a committee hearing a grievance in-
volving that employer.  Similarly, a particular local union rep-
resentative will not sit on a committee hearing a grievance in-volving that local union. 
On August 4, 1999, the Respondent
™s president, Rudy Cleve-
land, and the man who would become the Charging Party™s 
president, Frederick Zuckerman, were sitting on one of these 
grievance committees.  Zuckerma
n then held the position of 
assistant to the local union president. 
According to Zuckerman, durin
g this meeting Respondent™s 
president made a statement which led Zuckerman to believe 
 JACK COOPER TRANSPORT CO. 663that Respondent was violating the collective-bargaining agree-
ment.  This statement concerned 
a practice described in Article 
22 of the contract, ﬁCom
petitive Agreements.ﬂ 
Under this article, an employer may receive permission from 
the local union to pay its drivers less than the standard contrac-
tual wage rate.  The local union would grant such permission so 
that the employer could remain ﬁcompetitiveﬂ with nonunion 
trucking companies.   Employ
ers sought such dispensations when they wanted to take over 
transporting assignments (ﬁtraf-ficﬂ) previously performed by the nonunion companies. 
Zuckerman testified that at this August 4, 1999 grievance 
meeting, Respondent™s president 
told him that Respondent had 
a competitive agreement allowing it to transport cars from a 

plant in Bowling Green, Kentucky.  Such information clearly 
would concern Zuckerman, whos
e local union represents em-
ployees in parts of Kentucky.  
It signified that Respondent™s employees, represented by the local union in Fort Worth, 
Texas, were coming into Kent
uckyŠthe ﬁturfﬂ of Local 89Š
and performing work at wages lower than the rates usually paid 

to employees represented by Local 89. 
On August 6, 1999, Zuckerman sent Respondent a letter 
which included both a grievance a
nd a request for information.  
The letter referred to Res
pondent as ﬁJCTﬂ (Jack Cooper Transport) andto the collective-bargaining agreement as 
ﬁNMATAﬂ (National Master Automobile Transporters Agree-
ment).  It stated, in part, as follows: 
 Please consider this as a formal written grievance pro-
testing JCT™s violating Article
 22 and 33 Sec. 5 and any 
other applicable Articles. 
 Local 89 demands that JCT cease and desist immediately or be held liable for these 
violations. . . Also be advised that Local 89 will pursue jurisdic-
tional claims and this notificatio
n is consistent with Article 
20 of the NMATA. 
 As already noted, Article 22 of 
the contract includes the provi-
sions related to granting ﬁcompetitive agreementsﬂ allowing an 
employer to pay lower wage ra
tes under certain circumstances.  
Article 33, Section 5 obligates an
 employer to negotiate with a 
local union when the employer does work within the local un-
ion™s territory. 
Article 20 of the contract addr
esses the problem of ﬁjurisdic-tional disputesﬂ arising between 
different local unions.  This 
provision excludes such jurisdic
tional disputes from the arbitra-
tion provisions of the collective-bargaining agreement.  It also 
prohibits the parties from submitting a jurisdictional dispute to 
any ﬁlegal or administrative agencyﬂ for determination.  In-
stead, it reserves the resolution of jurisdictional disputes to 
internal union processes. 
Clearly, Article 20 limits the role of an employer in resolving 
a jurisdiction dispute.  An employer may seek a Board or court 
order prohibiting a work stoppage 
or picketing, but otherwise, 
Article 20 relegates an employer to the role of bystander.  In-
deed, the language of Article 20 suggests that the unions do not 
have even an obligation to notify the employer of a jurisdic-
tional dispute unless the disput
e could create pension fund 
withdrawal liability for the employer.  Thus, Article 20, Section 
(b) states, in part: 
 The Employer will be notified by the Local Union of 
the existence of any such jurisdictional dispute which may 

create Pension Fund withdrawal liabilities for the Em-ployer.  In those cases, the Employer shall be permitted to 
provide relevant information on that potential liability. . . . 
 In his August 6, 1999 letter to Respondent, Zuckerman also 
requested the following information and documents: 
 1. Copies of any and all competitive agreements JCT 
has entered into with any Terminal that affects movement 
of traffic from Bowling Green, Kentucky. 
2. Copies of any contracts with General Motors and 
JCT for the movement of traffic from the Bowling Green, 
Ky. facility. 
3. Copies of dispatch sheets, waybills, bills of lading, 
trip sheets, and driver pay records for all trips pulled from 
Bowling Green, Ky. by JCT drivers. 
4. Dates JCT was awarded traffic from Bowling 
Green, KY. 
 Zuckerman sent this request to Respondent on letterhead of 
the ﬁGeneral Drivers, Warehousemen & Helpers Local Union 

No. 89.ﬂ  Below Zuckerman™s signa
ture appears the title, ﬁFred 
Zuckerman, Assistant to the President, TEAMSTERS LOCAL 
UNION # 89.ﬂ  This identification is significant because Zuck-
erman also is an official of th
e International Union.  However, 
nothing in the letter indicates that Zuckerman was filing the 
grievance or making the informati
on request on behalf of either 
the International Union or the local unions™ committee which 
negotiates with the employers™ committee.  The letter identified 
Zuckerman solely as an official of the Charging Party. 
The record suggests that th
e letter surprised Respondent™s 
management.  Local 89 did not pl
ay any role in representing 
Respondent™s employees in the grievance process and none of 

Respondent™s employees belonged
 to Local 89.  Therefore, 
Respondent doubted that Loca
l 89 had standing to bring a grievance on behalf of any of its employees. 
Additionally, Respondent had 
applied for and received 
ﬁcompetitive reliefﬂ allowing it to pay drivers lower wage rates 
for certain runs between Texas and Bowling Green, Kentucky.  
Therefore, management regard
ed Zuckerman™s August 6, 1999 
grievance as specious.  In an
 August 27, 1999 reply to Zucker-
man™s letter, Respondent™s vice 
president of labor relations 
stated, in part, as follows: 
 Attached is a copy of the decision of the CentralŒSouthern 
Joint Arbitration Committee from the May 1986 meeting, in 
Case 650, which approved the competitive [agreement] be-
tween Arlington [Texas] and Bowling Green [Kentucky].  I 
am unable to find a copy of the Competitive Agreement, but 
when I do, I will send it to you.  Given the fact that we are op-
erating in accordance with an approved competitive, we do 
not feel that we have any obligation under the contract to pro-
vide you with the information outlined in Paragraphs 2,3 and 
4 of your letter.  Information concerning Allied™s participa-
tion, whose employees you repr
esent, should be requested 
from Allied. 
 In this letter, ﬁAlliedﬂ referred to another company which 
transported automobiles from the same factory.  The phrase 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664 ﬁwhose employees you representﬂ
 indicates that Respondent regarded Local 89 as the bargaini
ng representative of Allied™s 
unit employees, but regarded other local unions as the represen-
tatives of its own employees. 
After receiving the August 27, 1999 reply, Zuckerman noti-
fied the Respondent that Local 89 intended to file a charge 
against Respondent with the Board.
  It did so on September 13, 1999. Disputed Allegations 
The Complaint alleges that Respondent breached its duty to 
bargain in good faith by failing to provide the information 

sought in Zuckerman™s August 6, 
1999 letter.  To establish such 
a violation, the General Counsel
 must plead and prove a num-
ber of different elements.  Res
pondent has denied these allega-tions. Complaint paragraph 7(a) alleges that at all material times, 
Respondent was bound by the 1999Œ2003 National Master 

Automobile Transporters Agreement (ﬁNMATAﬂ).  Respon-
dent denies this allegation.  Ho
wever, it is undisputed that Re-
spondent was signatory to this agreement.  Therefore, to the 
extent that this agreement is co
nsistent with the labor law, I 
conclude that Respondent was bound by it. 
Complaint paragraph 7(b) allege
s that the employees covered 
by the NMATA constitute a unit appropriate for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the Act.  Respondent denies this allega
tion.  I will consider it later 
in this decision, in connection with other allegations concerning 
the bargaining relationship. 
Complaint paragraph 8 alleges that ﬁSince about May 22, 
1995, and at all material times, Local unions covered by 
NMATA, including Local 89, hereinafter collectively referred 
to as the Union, have been the designated exclusive collective-
bargaining representative of the Unit and since then the Union 
has been recognized as the representative by Respondent.  This 
recognition has been embodied 
in successive collective-
bargaining agreements, the most recent of which is effective 
from June 1, 1999 to March 31, 
2003.ﬂ  Respondent denies this 
allegation. Respondent contends that its 
bargaining obligation extends 
to the local unions, such as Lo
cal 745, which directly represent 
its employees.  Such local unio
ns have delegated their bargain-
ing authority to the local unions™ 
committee, as have other local 
unions not involved with Resp
ondent™s employees.  Respon-
dent concedes that it also has an
 obligation to bargain with this 
committee, to which the local unions have delegated their au-
thority.  However, Respondent
 argues, other unions do not 
become the representative of 
Respondent™s employees merely 
because they, too, have delegated their authority to the same 
committee.  In its prehearing brie
f, Respondent stated, in part 
 The independent local unions represent the majority of 
employees in an appropriate unit.  29 U.S.C. Section 
159(a).  As such they are the 
sole and exclusive
 representa-
tive of those employees.  
Id.  Participating in  multiem-
ployer/multiunion negotiation does not alter that relation-
ship.  The independent local 
unions have only delegated to 
their representative the power to negotiate the terms of the 
contract.  Davey v. Fitzsimmons
, 413 F.Supp 670 (DDC 
1976); Rice Lake Creamery Co.
, 131 NLRB 1270 (1961).  
These independent locals contin
ue to be independent labor 
organizations and represent thei
r members in all facets of 
their employment.  Nothing in the agreement or authoriza-
tions given to TNATINC [t
he local unions™ committee] 
grants it the right to delegate to other independent local 
unions the right to negotiate 
or represent other independ-
ent local unions.  Additionally, it would be an unfair labor 

practice for Jack Cooper to recognize Local 89 as the rep-
resentative of its employees when the employees already 
have a sole and exclusive labor organization to represent 
them.  
See NLRB v. Autodie International, Inc.
 169 F.3d 
378 (6th Cir. 1999); Citywide Service Corp.
, 317 NLRB 861 (1995).  [Emphasis in original.] 
 The best evidence concerning the union which Respondent 
recognized comes from the collective-bargaining agreement 
which Respondent signed.  A r
ecognition clause appears in 
Article 3, Section 1 of this contract, and states as follows: 
 The Employer recognizes and acknowledges that the 
Teamsters National Automobile Transporters Industry Ne-

gotiating Committee and the Local Unions affiliated with 
the International Brotherhood of Teamsters are the exclu-
sive representatives of all employees in the classifications 
of work covered by this National Master Agreement, and 
Supplements thereto for the purpose of collective bargain-
ing as provided by the National Labor Relations Act. 
 This recognition clause differs somewhat from the descrip-
tion in Complaint paragraph 8, which identified the exclusive 
bargaining representative as ﬁLocal unions covered by 
NMATA, including Local 89,ﬂ 
but made no mention of the 
local unions™ committee.  In accordance with the language in 
the collective-bargaining agreem
ent, I find that Respondent 
recognized, as the exclusive ba
rgaining representative of its 
employees, the Teamsters National Automobile Transporters 
Industry Negotiating Committee 
and the Local unions. 
Returning to the issue raised in Complaint paragraph 7(b), I 
must determine whether this unit is an appropriate one within 
the meaning of Section 9(b) of 
the Act.   A bargaining unit 
established on a multiemployer basis is consensual, created by 
the agreement of the parties.  It requires the unequivocal mani-
festation by each member of
 the group that all be bound in 
collective bargaining by 
the group, rather than as individuals.  
See, e.g., 
Kroger Co.
, 148 NLRB 569 (1964). 
By entering into the collective-bargaining agreement, Re-
spondent agreed to the unit descri
bed in Article 3, Section 1 of 
that agreement.  It now seeks to challenge, belatedly, the unit to 
which it previously gave consent. 
Respondent has advanced an in
terpretation of the unit de-
scription which is inconsistent with the words in that descrip-
tion.  Respondent contends in 
its brief that ﬁNothing in the 
agreement or authorizations gi
ven to TNATINC [the local un-
ions™ committee] grants it the right to delegate to other inde-
pendent local unions the right to negotiate or represent other 
independent local unions.ﬂ 
The problem with this argument resides in the word ﬁinde-
pendent.ﬂ  The contractual reco
gnition clause makes clear that the local unions are not independent.  Rather, they are grouped 
 JACK COOPER TRANSPORT CO. 665together, along with the local un
ions™ committee, to constitute 
one bargaining representative. 
The agreement reserves to the local unions the power to ne-
gotiate with individual employer
s concerning local matters.  
Article 2, Section 5 of the Agreement defines ﬁlocal mattersﬂ to 
be those peculiar to the operations of an employer and not of 
general application to the industry.  A local union and an em-
ployer can negotiate a rider to the national agreement to cover 

such local matters. 
The fact that local unions can bargain regarding local matters 
does not detract from the fact that all of the unions together, 
along with the bargaining committee, comprise the exclusive 
bargaining representative.  A
lthough the collective-bargaining 
agreement creates a kind of fede
ral system, it 
leaves no doubt 
about the supremacy of the entity
 as a whole.  For example, 
Article 2, Section 4 of the agreement defines the bargaining 
unit as follows: 
 The employees, Unions, Employ
ers and Association, covered 
by this National Master Ag
reement and the various Supple-
ments thereto, shall constitute one (1) bargaining unit.  It is 

understood that the printing of this National Master Agree-
ment and the aforesaid Supplements in separate Agreements 
is for convenience only and is not intended to create separate 
bargaining units and contracts. 
 Respondent criticizes this la
nguage, arguing that only em-
ployees, and not employers, can be in bargaining units.  How-
ever, I do not interpret this language to be an attempt to de-
scribe a bargaining unit as the Labor Board uses that term in 
administering Section 9 of the Act.  Rather, the language 
clearly is intended to refute any argument, such as the one ad-
vanced by Respondent here, that each local union is the repre-
sentative of a bargaining unit consisting of the employees of a 
particular employer. 
Moreover, to the extent that it is necessary to construe this 
language, clearly the Board may interpret it in a manner which 
give it meaning, rather than in a way which renders it meaning-
less.  See, e.g., 
Kroger Co., 219 NLRB 388 (1975); 
Raley™s
, 336 NLRB No. 30 [374] (September 28, 2001). 
In these circumstances, I conc
lude that the Respondent is 
bound to recognize the unit to which it agreed when it entered 
into the collective-bargaining agreement.  By the terms of that 
contract, Local 89 was just as much a part of the exclusive bar-
gaining representative as any ot
her part, and had the right to 
request information from the 
Respondent.  Likewise, Respon-
dent had the duty to provide that
 information if it was relevant 
and necessary to the Union in
 administering the contract. 
In deciding whether the inform
ation was relevant and neces-
sary, I look to how Local 89 could 
use this information.  It is 
true that under Article 20, Local 89 could not submit its juris-
dictional dispute with Local 745 to arbitration.  However, the 
contract did not prohibit Local 89 from using this information 
at other steps of the grievance 
procedure, and likewise did not preclude Local 89 from using it in negotiations. 
Moreover, I note that when the Respondent sought and ob-
tained ﬁcompetitive agreementﬂ authority allowing it to pay 
lower wages to its employees on 
this particular run, Local 89 
was part of that process.  The application for such authority 
identified it specifically as an interested party. 
In these circumstances I conclude that the information re-
quested was relevant and necessary to Local 89 in performing 
its functions as a bargaining 
representative, and that Respon-
dent violated Section 8(a)(5) and (1) by failing and refusing to 
provide it. When the transcript of this 
proceeding has been prepared, I 
will issue a Certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the Find-
ings of Fact, Conclusions of Law, Remedy, Orde
r and Notice.  
When that Certification is served upon the parties, the time 
period for filing an appeal will begin to run. 
During the hearing, counsel impressed me greatly with both 
their skill as advocates and with their great civility.  I truly 
appreciate the professionalism wh
ich all counsel demonstrated 
throughout this proceeding. 
The hearing is closed. 
Hearing Closed: April 10, 2002 at 2:29 pm 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT interfere with, restrain, or coerce our em-
ployees in the exercise of these rights, guaranteed to them by 
Section 7 of the Act. 
WE WILL NOT refuse to provide the union representing our 
employees under the National Mast
er Automobile Transporters Agreement with relevant information requested by the union 
which is necessary for the union to perform its function as ex-
clusive bargaining representative. 
WE WILL provide to General Drivers, Warehousemen and 
Helpers, Local Union 89, affiliated with International Brother-
hood of Teamsters, the information it requested on May 6, 
1999. JACK COOPER TRANSPORT CO., INC. 
  